COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                   §
  BRANDON JOHNSON,                                                  No. 08-19-00162-CV
                                                   §
                          Appellant,                                    Appeal from
                                                   §
  v.                                                                 29th District Court
                                                   §
  REGAN LEIGH JOHNSON,                                          of Palo Pinto County, Texas
                                                   §
                          Appellee.                                   (TC # 44,689-C)
                                                   §

                                  MEMORANDUM OPINION

       Brandon Johnson is appealing from an order denying his motion to modify the parent-child

relationship. We dismiss the appeal for lack of jurisdiction.

       In an ordinary civil case, the notice of appeal must be filed within 30 days after the

judgment or appealable order is signed, or within 90 days if any party timely files a motion for

new trial, motion to modify the judgment, motion to reinstate under TEX.R.CIV.P. 165a, or makes

a request for findings of fact and conclusions of law. TEX.R.APP.P. 26.1(a). The appellate court

may extend the time to file the notice of appeal if, within fifteen days after the deadline passes, the

appellant files (1) the notice of appeal in the trial court and (2) a motion for extension of time

complying with Rule 10.5(b). TEX.R.APP.P. 26.3; see TEX.R.APP.P. 10.5(b); Verburgt v. Dorner,

959 S.W.2d 615, 617 (Tex. 1997). If the notice of appeal is untimely, the appellate court lacks
jurisdiction and must dismiss the case.    See Charette v. Fitzgerald, 213 S.W.3d 505, 509

(Tex.App.--Houston [14th Dist.] 2006, no pet.).

        The trial court signed the order denying Appellant’s motion to modify on February 23,

2017. More than a year later, Appellant filed his notice of appeal on May 13, 2019. The Clerk of

the Court sent Appellant notice that the Court intended to dismiss the appeal for lack of

jurisdiction. Appellant did not file any response. We dismiss the attempted appeal for lack of

jurisdiction.


August 14, 2019
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-